DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-5, 7-11, and 13 were previously pending and subject to a non-final Office Action having a notification date of November 5, 2020 (“non-final Office Action”). Following the non-final Office Action, Applicant filed an amendment on February 5, 2021 (the “Amendment”). 
Claims 1-5, 7-11, and 13, as recited in the Amendment, are currently pending and subject to the Final office action below.
Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's remarks, page 6, Regarding 35 U.S.C. § 101 Rejection Section, filed July 28, 2020, with respect to the rejections of claims 1-5, 7-11, and 13 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1-5, 7-11, and 13 under 35 U.S.C. § 101 are being maintained in this NON-FINAL OFFICE ACTION. Please see updated rejections below.
Applicant claims that:
The claims recite elements such as “generate quality metrics indicative of an accuracy of transcriptions” and “output a visual representation of the quality metrics” which integrate the abstract idea into a practical application because they transform or reduce a particular article to a different state or thing. 
CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)). 
Furthermore, the Exminer submits that the limitation of “output a visual representation of the quality metrics” merely adds insignificant post-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network. See MPEP 2106.05(d)(II) Symantec.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s remarks, pages 6-7, Remarks Regarding 35 U.S.C. § 103 Rejections Section, filed February 5, 2021, with respect to rejections of claims 1-5, 7-11, and 13 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.  
In regard to independent claim 1, Applicant asserts that Jilk does not teach the concept of “work pool”. Applicant has made similar assertions to claims 7 and 13. Examiner respectfully disagrees with Applicant’s assertions in regard to claims 1, 7, and 13. Jilk discloses the task dispatcher receives information on how to assign tasks to workers based on the task skills and associated quality levels of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-5 are directed to a system (i.e., a machine), claims 7-11 are directed to a method (i.e., a process), and claim 13 is directed to a non-transitory computer readable medium (i.e., a manufacture).  Accordingly, claims 1-5, 7-11 and 13 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Specifically, independent claim 1 recites:
A system for transcribing medical information comprising: 
one or more computers configured to 
receive input assigning each of a plurality of user profiles to at least one of a plurality of work pools each having criteria defining experience requirements driven by medical information content to be processed by the work pool such that the user profiles lacking the experience requirements for a particular one of the work pools are not assigned to the particular one of the work pools, 
receive a plurality of jobs each including demographic information, a priority indicator, and a digital audio file of patient medical information,
create within a database of the one or more computers a data structure defining a plurality of records each corresponding to one of the jobs and including the demographic information, the priority indicator, the digital audio file, and a location where the digital audio file is stored, 
automatically assign each of the jobs to one of the plurality of work pools based on the job's priority indicator and demographic information, 
distribute each of the assigned jobs to one of the assigned user profiles active within the assigned job's work pool based on the assigned job's priority indicator, 
receive, for each of the assigned jobs, a transcription of the job's digital audio file input by a user associated with the job's assigned user profile, 
receive input selecting one of the user profiles, 
responsive to the input selecting the one of the user profiles, generate, for the one of the selected user profiles, quality metrics indicative of an accuracy of transcriptions input by the user associated with the one of the user profiles and derived from the transcriptions input by the user associated with the one of the user profiles, and 
output a visual representation of the quality metrics.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because assigning user profiles to work pools, defining records based on job information, distribute jobs to users, and generate quality metrics based on accuracy of users all relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because assigning users to work pools based on criteria, and generate quality metrics based on accuracy of users and are observations/evaluations/analyses that can be performed in the human mind.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-5 (similarly for dependent claims 8-11) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 2-4 (similarly for dependent claims 8-10), these claims merely recite specific manners of generating quality metrics and therefore further define a step (i.e., the generating quality metrics step) that was indicated as being part of the at least one abstract idea previously. 
In relation to claim 5 (similarly for dependent claim 11), this claim merely recite specific manners of defining the records and therefore further define a step (i.e., the records defining step) that was indicated as being part of the at least one abstract idea previously. 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the 
In the present case, regarding independent claim 1 (similar to claims 7 and 13), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for transcribing medical information comprising: 
one or more computers configured to 
receive input assigning each of a plurality of user profiles to at least one of a plurality of work pools each having criteria defining experience requirements driven by medical information content to be processed by the work pool such that the user profiles lacking the experience requirements for a particular one of the work pools are not assigned to the particular one of the work pools, 
receive a plurality of jobs each including demographic information, a priority indicator, and a digital audio file of patient medical information,
create within a database of the one or more computers a data structure defining a plurality of records each corresponding to one of the jobs and including the demographic information, the priority indicator, the digital audio file, and a location where the digital audio file is stored, 
automatically assign each of the jobs to one of the plurality of work pools based on the job's priority indicator and demographic information, 
distribute each of the assigned jobs to one of the assigned user profiles active within the assigned job's work pool based on the assigned job's priority indicator, 
receive, for each of the assigned jobs, a transcription of the job's digital audio file input by a user associated with the job's assigned user profile, 
receive input selecting one of the user profiles, 
responsive to the input selecting the one of the user profiles, generate, for the one of the selected user profiles, quality metrics indicative of an accuracy of transcriptions input by the user associated with the one of the user profiles and derived from the transcriptions input by the user associated with the one of the user profiles, and 
output a visual representation of the quality metrics.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of computers and databases, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation “receive input”, “receive a plurality of jobs each including demographic information, a priority indicator, and a digital audio file of patient medical information”, “receive, for each of the assigned jobs, a transcription of the job's digital audio file input by a user associated with the job's assigned user profile, receive input selecting one of the user profiles”, “output a visual representation of the quality metrics”, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 2, regarding the additional limitations of computers, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 3-5 (similar to claims 9-11) do not have any additional elements.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-5 as a whole do not integrate the above-noted at least one abstract idea into a practical application.
For these reasons, representative independent claim 1 with its dependent claims 2-5 and analogous independent claim 7 with its dependent claims 8-11, analogous independent claim 13 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, the additional limitations of computers and databases, amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the additional limitation “receive input”, “receive a plurality of jobs each including demographic information, a priority indicator, and a digital audio file of patient medical information”, “receive, for each of the assigned jobs, a transcription of the job's digital 
Thus, representative independent claim 1 and analogous independent claims 7 and 13 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 2, for the additional limitations of computers, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 3-5 (similar to claims 9-11), and 8 do not have any additional elements.
Therefore, claims 1-5, 7-11, and 13 are ineligible under 35 USC §101.

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Jilk et al. (US Patent 7,155,400 B1) in view of Bryce et al. (US Patent 8,971,520 B1) and Davis et al. (US PGP 2007/0250317 A1) and further in view of Othmer et al. (US PGP 2004/0064317 Al), Marquette et al. (US PGP 2009/0271192 A1) and Heinze (US PGP 2013/0211834).
Regarding claims 1, 7 and 13:
Jilk discloses:
A system for transcribing medical information comprising: 
one or more computers configured to: 
receive input assigning each of a plurality of user profiles to at least one of a plurality of work pools each having criteria defining experience requirements driven by medical information content to be processed (the task dispatcher receives information on how to assign tasks to workers based on the task skills and associated quality levels of workers and the workers’ qualifications (received from a certification unit and a capacity manager Examiner is construing the task skill to be the “pools” that users are placed into.) e. g. see column 7, lines 57-65; column 9, lines 37-67), 
receive a plurality of jobs each including a priority indicator (See at least column 8, lines 15-22).

demographic information, and a digital audio file of patient medical information,
such that the user profiles lacking the experience requirements for a particular one of the work pools are not assigned to the particular one of the work pools, 
create within a database of the one or more computers a data structure defining a plurality of records each corresponding to one of the jobs and including the demographic information, the priority indicator, the digital audio file, and a location where the digital audio file is stored, 
automatically assign each of the jobs to one of the plurality of work pools based on the job's priority indicator, distribute each of the assigned jobs to one of the assigned user profiles active within the assigned job's work pool based on the assigned job's priority indicator, 
automatically assign each of the jobs to one of the plurality of work pools based on the job's demographic information,
receive, for each of the assigned jobs, a transcription of the job's digital audio file input by a user associated with the job's assigned user profile, 
receive input selecting one of the user profiles, responsive to the input selecting the one of the user profiles, generate, for the one of the selected user profiles, quality metrics indicative of an accuracy of transcriptions input by the user associated with the one of the user profiles and output a visual representation of the quality metrics
and derived from the transcriptions input by the user associated with the one of the user profiles.
Heinze teaches that it was known in the medical interpretation art at the time of filing to include: A) demographic information, and a digital audio file of patient medical information (see [19], patient and doctor’s conversation during patient’s encounter is recorded as language based content (audio file), the file includes demographic information for example a specific foreign language that was E) automatically assign each of the jobs to one of the plurality of work pools based on the job's demographic information (see [20], language-based content 102 is processed to determine that expert guidance from a medical interpreter is needed. The interpretation job is assigned based on the demographic information, i.e., which language is spoken) in order to correctly transcribe medical content (see [4] and [20] of Heinze).
Therefore, it would have been obvious to one of ordinary skill in the art of medical interpretation before the effective filing date of the claimed invention to modify the system of Jilk to include: A) demographic information, and a digital audio file of patient medical information, and E) automatically assign each of the jobs to one of the plurality of work pools based on the job's demographic information as taught by Heinze in order to correctly transcribe medical content. As in Heinze, it is within the capabilities of one of ordinary skill in the art to include demographic information, a digital audio file of patient medical information in Jilk’s task, and assign each of Jilk’s task to one of the plurality of work pools based on the job's demographic information in order to correctly transcribe medical content, and the results would have been predictable to one of ordinary skill in the art of health monitoring. See MPEP § 2143 (C).  
Bryce teaches that it was old and well known in the art of automated management of tasks at the time of the invention to include B) the user profiles lacking the experience requirements for a particular one of the work pools are not assigned to the particular one of the work pools (provide a method for optimizing the distribution of skills to call handlers by grouping desired proficiencies into skill "pools" and then assigning individual call handlers to the "pools", e. g. see Fig. 3 and column 2, lines 60-67 and column 3, lines 1-11).

Davis teaches that it was old and well known in the art of automated management of tasks at the time of the invention to include C) create within a database of the one or more computers a data structure defining a plurality of records each corresponding to one of the jobs and including the demographic information, the priority indicator, the digital audio file, and a location where the digital audio file is stored (creating a data record comprising one or more files or entries in a database, e. g. see paragraph [0075]; storing/adding the request (data record) in a database, e. g. see paragraphs [0077], [0081], and [0085]; providing a job or transaction ID, processing 40 preparing the requests for transmission, the request may include meta addresses, digitized audio and priorities, e. g. see paragraphs [0079, 0080, 0102, and 0105]), D) automatically assign each of the jobs to one of the plurality of work pools based on the job's priority indicator and demographic information, distribute each of the assigned jobs to one of the assigned user profiles active within the assigned job's work pool based on the assigned job's priority indicator (the System Transaction Manager 30 examines the Request to determine the appropriate Job bin. This determination may be based, in part, on processing restrictions imposed by the Speech (e.g., subject matter of spoken text, command structure, etc.), which limit the set of Speech Recognition and Transcription Engines 32 that are able to transcribe the Speech, e. g. see Fig. 5, paragraph [0078]; bins are further subdivided based on priority level, e. g. see paragraph [0079]; the Task Manager adds jobs to a particular job bin based on rules that match a job’s requirements with processing capabilities associated with a particular job bin, e. g. see paragraph [0125]; preprocess step which may comprise validation of the Job, synchronization of a Job-specific User Profile with a local cached version, and synchronization of a User-specific database containing dictation macros, training information and the like, e. g. see paragraph [0131]), and F) receive, for each of the assigned jobs, a transcription of the job's digital audio file input by a user associated with the job's assigned user profile (generate transcription in response to the request, e. g. see paragraph [0135]).
Therefore it would have been obvious to one of ordinary skill in the art of automated management of tasks at the time of the invention, to have modified the system of Jilk to assign the jobs based on the job's priority and other matching rules, in order to optimize the distribution of skills to perform the jobs. 
Othmer teaches that it was old and well known in the art of automated management of tasks at the time of the invention to include G) receive input selecting one of the user profiles, responsive to the input selecting the one of the user profiles, generate, for the one of the selected user profiles, quality metrics indicative of an accuracy of transcriptions input by the user associated with the one of the user profiles and output a visual representation of the quality metrics (system keeps performance history of each transcriber as indicated by factors such as rating, speed, accuracy etc., e. g. see abstract and paragraphs [0062], [0076] and [0077]; after updating the transcriber ratings accordingly, the requestor may then choose to have the audio file transcribed by a different transcriber in step 970 (e. g.. inherently discloses that the transcriber rating is displayed for the requestor to update it), e. g. see abstract and paragraphs [0065, 0073-0076, 0080, 0096]).
Furthermore, Marquette teaches that it was old and well known in the art of automated management of tasks at the time of the invention that quality metrics H) derived from the transcriptions input by the user associated with the one of the user profiles (a performance metric is generated based on the transcription file, e. g. see abstract, and paragraphs [0013]).
Therefore it would have been obvious to one of ordinary skill in the art of automated management of tasks at the time of the invention, to have modified the system of Jilk to have included distributing the jobs and generating quality or performance ratings metrics, in order to provide a 
Jilk is silent regarding claims 2-4 and 8-10.
Othmer teaches that it was old and well known in the art of automated management of tasks at the time of the invention that:
Regarding claims 2 and 8:
The system of claim 1 wherein the one or more computers are further configured to receive a specified transcription accuracy and to generate a list of user profiles based on the specified accuracy (various management reports allowing the company to see the speed, accuracy, and other profile information of the transcribers under the company's umbrella can be viewed, e. g. see paragraph [0080]; Transcriber performance, quality and service levels are monitored and managed by the system. Transcription accuracy may be validated statistically by the system, thereby enabling reliable transcription from unknown transcription nodes. In one embodiment, profiles may be configured for transcribers and transcription requestors. A rating consisting of an accuracy rating and a speed rating may be maintained for each transcriber, e. g. see paragraph [0096]). 
Regarding claims 3 and 9:
The system of claim 2 wherein the list includes user profiles having a transcription accuracy less than the specified accuracy (the transcription preferences associated with the audio file are compared to a transcriber profile associated with a candidate transcriber. The transcription preferences and transcriber profile have several corresponding elements. These elements may include accuracy, speed, affiliation with a particular group, cost of transcription service, languages known, availability fortranscribing, and reputation, e. g. see paragraph [0055]; the system determines a best-fit for the audio file among the transcribers (by deriving a score for the transcriber), e. g. see paragraph [0056]; the 
Regarding claims 4 and 10:
The system of claim 2 wherein the list includes user profiles having a transcription accuracy greater than the specified accuracy (See paragraphs 0055-0057 as above).
Therefore it would have been obvious to one of ordinary skill in the art of automated management of tasks at the time of the invention, to have modified the system of Jilk to have included generating a list of user profiles based on the specified accuracy, in order to provide a transcription service that is easily accessible by anyone and provides fast, accurate, reliable and secure transcriptions.
Jilk is silent Regarding claims 5 and 11.
Davis teaches that it was old and well known in the art of automated management of tasks at the time of the invention that:
Regarding claims 5 and 11:
The system of claim 1 wherein the priority indicator specifies a job turn-around time (ensure that the Engines respond to the Request within a specified time, e. g. see paragraph [0105]; the Routing process signals a timer process, which initiate a countdown timer for each request, e. g. see paragraph [0108]; and if time expired on any request, the timer process notifies the accumulator that a request has been timed out, e. g. see paragraph [0112]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add this data and analysis to the system of Jilk because the individual elements are old and well known and the combination would have yielded predictable results.
	
Conclusion

Zimmerman discloses demographic information is included in the medical dictation that is to be transcribed by transcriptionist and demographic information is used to assign the transcription job to certain transcriptionist.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.W./Examiner, Art Unit 3686                                                                                                                                                                                                       /HIEP V NGUYEN/Primary Examiner, Art Unit 3686